In two consolidated negligence actions to recover damages for personal injury arising out of a collision between two automobiles, in one of which the plaintiff Lunghi was a passenger, the defendants Rifkin appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Nassau County, entered March 12, 1963 after trial, upon a jury’s verdict of $8,500 and $4,500 in favor of the plaintiffs Lunghi and James Marzano, respectively, against said defendants. Judgment, insofar as appealed from, reversed on the law and the facts and a new trial granted, with costs to abide the event, unless, within 30 days after entry of the order hereon, plaintiff Lunghi shall serve and file a written stipulation consenting to reduce to $6,000 the amount of the verdict in his favor, and plaintiff James Marzano shall serve and file a written stipulation consenting to reduce to $3,000 the amount of the verdict in his favor, in which event the judgment as thus reduced and insofar as appealed from is affirmed, without costs. In the event that only one of said plaintiffs should so stipulate, then the judgment is affirmed and the action is severed as to the one so stipulating, and the judgment is reversed and a new trial is granted as to the nonstipulating plaintiff only. In our opinion, upon the *570facts disclosed by this record, the jury’s verdict in favor of the said plaintiffs was excessive to the extent indicated. Beldock, P. J., Kleinfeld, Christ, Brennan and Hill, JJ., concur.